NOT DESIGNATED FOR PUBLICATION

                                               No. 121,858

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           ARTHUR W. DAVIS III,
                                               Appellant,

                                                    v.

                                            STATE OF KANSAS,
                                                Appellee.

                                    MEMORANDUM OPINION

        Appeal from Douglas District Court; AMY J. HANLEY, judge. Opinion filed May 7, 2021.
Affirmed.


        Arthur W. Davis III, appellant pro se.


        Kate Duncan Butler, assistant district attorney, Charles E. Branson, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before SCHROEDER, P.J., MALONE, J., and MCANANY, S.J.

        PER CURIAM: Arthur W. Davis III was convicted of aiding and abetting in the
attempted first-degree murder of his former wife, Michelle Davis; aggravated kidnapping
of Michelle; and contributing to a child's misconduct. These convictions were affirmed in
State v. Davis, No. 103,873, 2011 WL 3795267 (Kan. App. 2011), and our Supreme
Court denied review. Davis then sought relief by way of a K.S.A. 60-1507 motion. The
district court summarily denied relief on a number of Davis' claims. The court held an
evidentiary hearing on the remaining claims and found them to be without merit. Davis
appeals the district court's rulings on his motion and also claims the district court
originally imposed an illegal sentence.

                                                    1
       We find that substantial evidence supports the district court's decision following
the evidentiary hearing. We conclude in our de novo review of the remaining claims in
Davis' K.S.A. 60-1507 motion that the motion, files, and records of the case conclusively
establish that Davis is not entitled to relief. See Beauclair v. State, 308 Kan. 284, 293,
419 P.3d 1180 (2018). Finally, we find no merit to Davis' new claim that his original
sentence was illegal. Accordingly, we affirm.


                           FACTUAL AND PROCEDURAL HISTORY


       The events leading to Davis' convictions and to the present appeal center on a
post-divorce dispute between Davis and Michelle over residential placement of their two
minor children.


       Briefly summarized, Davis and Michelle divorced in 1999. Michelle was granted
primary residential placement of their two children. We will refer to the children in this
opinion only as the son and the daughter.


       In June 2007, Davis moved to change placement of the children and attached to
his motion affidavits of the children in which they expressed their desire to live with
Davis. That fall the son began living with Davis.


       In the spring of 2008, the district court ordered a custody evaluation by Dr.
Milford Dale. During the evaluation process, Davis and Michelle came to an agreement
that their son should continue living with Davis, but they continued their dispute about
their daughter's primary residential placement. Michelle wanted their daughter to
continue living with her and Davis wanted her to live with him.




                                              2
       Dr. Dale's report was completed in June 2009. His recommendation was consistent
with Michelle's desire: that the parties' 15-year-old son live with Davis and the parties'
13-year-old daughter live with Michelle. Dr. Dale reviewed his recommendation with
Michelle. He then scheduled a separate meeting for Davis to review his recommendation
two days later.


       On June 12, 2009, Davis brought the two children with him for that meeting.
Davis was given the report to read, and he shared it with the children. After reading the
report Davis was angry. He took the two children and left. The daughter later testified
that after the meeting Davis took the children to lunch and told them he wished they
could get rid of Michelle by killing her.


       A neighbor later testified that the following day, June 13, 2009, the son was seen
using a baseball bat to hit a basketball in the bed of a pickup truck while Davis watched.


       According to the trial testimony, two days later, on Monday, June 15, 2009, Davis
met the children at Michelle's home at 5:30 p.m. and discussed with them how they were
going to kill Michelle with the baseball bat. The plan was for the daughter to let the son
into the house at 1 a.m. that night and the son would bludgeon Michelle to death with the
baseball bat. Then Davis would arrive and they would call the police and report that the
daughter killed Michelle in self-defense after Michelle attacked her. According to the
daughter, this was one of five times they talked about the plan before it was executed.


       The plan was executed at 1 a.m. that night. The son entered his mother's
bedroom where she was sleeping and began striking her on the head with the
baseball bat. The daughter came into the room, turned on the light, and told her
brother and Michelle to stop. The son continued to struggle with Michelle. The
daughter left but then returned a second time, Michelle pleaded with her to call
911. The son responded that he did not want to go to jail and told his sister to call

                                              3
Davis. The daughter left but came back again, said that she did not know what to
do, and put the phone on the bed. Michelle grabbed the phone, ran to the
bathroom, and locked herself in as she called 911. The daughter later admitted at
trial that at her brother's urging she too hit her mother with the bat before Michelle
escaped to the bathroom.


       When Davis arrived, he broke down the bathroom door and dragged
Michelle out and held her and, as later testified to by the daughter, told his son to
continue hitting Michelle with the bat, which the boy did. Davis' sandal prints
were later found in Michelle's bathroom. Michelle broke free and ran to the
kitchen where Davis caught and held her while the son again hit her on the head
with the bat. Finally, Michelle escaped the house and ran to a police car with her
son in pursuit.


       The police took the son into custody. When the daughter tried to speak to the
officer, Davis told her not to speak to anyone, and he led her back into the house. When
they eventually came out of the house, neither would speak to the officers.


       The daughter later told the police the prior-agreed story that she used the bat in
self-defense when Michelle attacked her. But when separated from Davis she recanted
this story, and Davis and the two children were charged. Prior to trial, the State granted
the daughter immunity in exchange for her testimony against Davis and an agreement to
reduce the charge against her brother to aggravated battery.


       At trial, the State's charges against the son were still pending so he invoked his
Fifth Amendment right not to testify. The daughter testified to five separate discussions
with Davis about killing Michelle. These discussions took place over the weekend before
the attack. Davis testified in his own defense. He denied having anything to do with the
crime either as principal (swinging the bat) or as an aider or abettor. He denied

                                              4
participating in the planning of the crime and asserted there was no plan between him and
the children to murder Michelle. According to Davis, his daughter was solely responsible
for the attack on Michelle, and that he and his son arrived that morning after his daughter
phoned begging for help.


       Davis was convicted on all charges and was sentenced to 310 months in prison.
His convictions were affirmed on appeal in August 2011, and our Supreme Court denied
review in February 2012. See State v. Davis, No. 103,873, 2011 WL 3795267 (Kan. App.
2011) (unpublished opinion).


       Davis then moved for relief under K.S.A. 60-1507 based on a number of claims.
After initially denying an evidentiary hearing on all of Davis' claims, and in response to a
motion to alter or amend, the district court determined that the following issues were
worthy of an evidentiary hearing: (1) whether Davis' trial counsel knew that
premeditation was an element of attempted first-degree murder and (2) whether Davis
was prejudiced by Greg Robinson, Davis' trial counsel, not informing him that
premeditation was an element of attempted first-degree murder.


       Davis testified at the evidentiary hearing that followed. According to Davis, he did
not receive a copy of the charging document until after the trial was over. He testified
that Robinson did not explain what he was charged with before the preliminary hearing.
He claimed that Robinson never informed him of the elements of the crime, the concept
of premeditation, Robinson's defense theory, Davis' trial rights, Robinson's plans for
investigating the case, his proposed witnesses, the content of any filed motions, or even
the trial date. According to Davis, he told Robinson that he was teaching tai chi on the
evening of June 15, 2009, when one of the alleged conversations between him and his
children took place. Davis contends that his tai chi students could testify that he could not
have met that evening to plan the crime because of the class, thereby undercutting the


                                              5
element of premeditation. But he acknowledged he never asked Robinson to call any of
his tai chi students to testify as alibi witnesses at trial.


       Robinson testified at the hearing that he had been practicing as a defense attorney
since 1999. He stated that he had developed a pattern that he followed when meeting with
clients. That pattern included discussing with the client the charges and the elements the
State had to prove for a conviction. He stated that when he discussed the charges with
Davis, the concept of premeditation would have come up. While the complaint did not
specifically refer to premeditation, based on his experience in dealing with similar cases
Robinson knew that premeditation was required. When premeditation was an issue,
Robinson would give clients examples of "any overt acts, planning, things of that nature
could be used as a basis to show the fact finder, the jury, that it was a premeditated and
thought—a thoughtful or upon reflection type act." Robinson did not recall Davis ever
asking him during the trial about premeditation. During the trial Davis never expressed
any confusion over this element.


       Robinson testified that the defense strategy was a "general denial of the
allegations." This would have included the element of premeditation that the State would
need to prove. The State proceeding on an aiding and abetting theory did not require him
to change this strategy because the State, in any event, had to prove premeditation. He
was aware that the State's case involved allegations of a plan between Davis and his
children to kill Michelle, and as the case developed it became apparent that Davis'
daughter was going to testify to a series of meetings with Davis and her brother about a
plan to kill Michelle.


       Robinson testified that he did not recall having a conversation with Davis about an
alibi. He did not recall Davis telling him at trial that he could not have been at Michelle's
house for the purported meeting to plan the murder because he was teaching a tai chi
class at the time. Moreover, the two students whom Davis now claims could have

                                                 6
provided alibi testimony never told Robinson that Davis could not have been at the
purported planning meeting because of the class. Had they done so, Robinson testified
that he would have called them to testify.


       The tai chi students were Donald Dorsey and Gail Underwood, husband and wife.
They were good friends of Davis and had known him for many years. They maintained
contact with Davis even after his conviction. Underwood had Davis' power of attorney
and spoke on his behalf at the sentencing hearing. Underwood testified that she and her
husband were in class with Davis the evening of the purported 5:30 planning meeting at
Michelle's house between Davis and the children. Underwood and her husband would
have arrived at around 5:40 for the 6:00 class. Davis was typically already there when
they arrived. They did not leave the class until around 8 p.m.


       Underwood attended the entirety of Davis' trial but did not tell Robinson that she
had a class with Davis on the evening of the purported planning meeting when it came up
during the testimony.


       Dorsey provided testimony similar to that of Underwood.


       The district court denied relief. In ruling on Davis' motion, the court found
Robinson's testimony to be credible and that Davis' testimony "completely lack[ed]
credibility." Likewise, the court found Underwood and Dorsey's testimony to be
unpersuasive and "unreliable." The court noted that "Underwood and Dorsey never
volunteered their memories about tai chi class until almost three years after Davis's trial."


       The court found that Robinson understood the concept of premeditation as it
applied to attempted first-degree murder in Davis' case and understood the requirement
that the State prove premeditation. Robinson told Davis about premeditation, and


                                              7
Robinson never expressed any confusion about this element. Moreover, there was no
prejudice to Davis given the State's overwhelming evidence of premeditation.


       Davis' appeal brings the matter to us.


                                         ANALYSIS


The District Court Did Not Err in Refusing to Grant Relief Following the Evidentiary
Hearing on Davis' K.S.A. 60-1507 Motion.

       The issues before the district court at the evidentiary hearing were (1) whether
Robinson, Davis' trial counsel, was ineffective in not knowing that the first-degree
murder charge against Davis required proof of premeditation; and (2) whether Davis was
prejudiced by Robinson not informing him that premeditation was an element of
attempted first-degree murder.


       Standard of Review


       When the district court conducts a full evidentiary hearing on a K.S.A. 60-1507
motion, we review the district court's findings of fact to determine whether they are
supported by substantial competent evidence and are sufficient to support the court's
conclusions of law. We exercise de novo review over the district court's conclusions of
law. State v. Butler, 307 Kan. 831, 853, 416 P.3d 116 (2018).


       To prevail on an ineffective assistance of trial counsel claim, a defendant must
establish (1) that the performance of trial counsel was deficient under the totality of the
circumstances and (2) that the defendant was prejudiced, i.e., that there was a reasonable
probability that the outcome would have been different absent the deficient performance.
Sola-Morales v. State, 300 Kan. 875, 882-83, 335 P.3d 1162 (2014) (relying on


                                                8
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh.
denied 467 U.S. 1267 [1984]).


       Judicial scrutiny of counsel's performance in a claim of ineffective assistance of
counsel is highly deferential and requires consideration of all the evidence before the
judge or jury. The reviewing court must strongly presume that counsel's conduct fell
within the broad range of reasonable professional judgment. State v. Kelly, 298 Kan. 965,
970, 318 P.3d 987 (2014).


       Robinson Knew That Attempted First-Degree Murder Required Premeditation.


       On this first issue Davis argues that Robinson "did not understand the nature of the
charges, particularly the premeditation element of the charge, in this case." But the
district court stated:


       "At the hearing, Robinson repeatedly testified that he knew about the law of attempted
       first-degree murder, premeditation included. The Court finds this statement credible
       based on the following additional testimony given by Robinson; 1) he demonstrated the
       explanation of premeditation he used with defendants—an illustration he drew directly
       from case law; 2) he stated he knew that accomplices must share intent, including
       premeditation, with the principal; 3) he referenced his strategy for addressing the
       premeditation component and the various evidence that purportedly supported the State's
       theory of premeditation. Nothing in the record supports the allegation that Robinson did
       not understand that the State needed to prove premeditation. Accordingly, the Court finds
       and concludes Robinson knew about the premeditation element."


       Davis cites State v. Overstreet, 288 Kan. 1, Syl. ¶ 3, 200 P.3d 427 (2009), wherein
the court held that the "specific intent required to be proved for conviction on a
premeditated first-degree murder charge is premeditation. Therefore, under K.S.A. 21-
3205(1), a person guilty of aiding and abetting a premeditated first-degree murder must


                                                    9
be found, beyond a reasonable doubt, to have had the requisite premeditation to murder
the victim." This was essentially a restatement of what was contained in K.S.A. 21-
3205(1)—now K.S.A. 2020 Supp. 21-5210(a)—which states that "[a] person is
criminally responsible for a crime committed by another if such person, acting with the
mental culpability required for the commission thereof, advises, hires, counsels or
procures the other to commit the crime or intentionally aids the other in committing the
conduct constituting the crime." In order to prove that Davis was guilty of attempted first-
degree murder under an aiding and abetting theory, the State was required to prove that
Davis premeditated the crime and aided his son in its commission. See K.S.A. 2020
Supp. 21-5402(a)(1); K.S.A. 2020 Supp. 21-5210(a).


       Robinson expressed familiarity with the concept of accomplice liability principles
throughout his testimony. Robinson understood that Davis and his son both had to have
premeditated the crime in order for Davis to be convicted.


       Robinson approached the trial with a general denial defense. Davis now argues
that a general denial defense was inappropriate and that Robinson relying on it
demonstrates that Robinson did not understand that Davis was being charged under an
aiding and abetting theory. But a general denial defense is a denial that the accused had
anything to do with the crime. That is what Robinson argued throughout the case.
Robinson's choice of defense was not merely a denial that Davis swung the baseball bat
at Michelle; it was a denial that Davis had any involvement in the crime.


       To that end, in closing argument Robinson pointed out that the State had not
presented any text messages or other electronic messages about a plan to kill Michelle.
Robinson argued that his daughter's testimony—a crucial portion of proving the plan
existed—was "purchased." While there could be premeditation without the extensive
planning Davis' daughter testified to, the multiple meetings she testified to presented
solid evidence of mutual premeditation between Davis and his son to kill Michelle.

                                             10
       It is clear that Robinson was aware of, and argued against, the aiding and abetting
portion of the charges in his defense of Davis. We find substantial competent evidence to
support the district court's finding that Robinson understood that premeditation was
required in order to convict Davis of attempted first-degree murder.


       Robinson Informed Davis That Premeditation Was an Element of Attempted First-
       Degree Murder and, Therefore, Davis Was Not Prejudiced by Robinson's Claimed
       Failure to Do So.

       The district court found that Robinson's testimony on this issue was credible and
that Davis' testimony was unsupported by the record and was not credible. When
considering whether substantial evidence supports a finding by the district court, we do
not substitute on appeal our own view on matters of credibility for that of the district
court. Rather, we view the evidence in the light favoring the State, the prevailing party in
these proceedings. State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).


       The district court recounted Robinson's testimony that supported the finding that
Robinson explained the concept of premeditation to Davis. As the district court
explained, Robinson testified that he had a pattern of discussing the elements of the
crimes his clients were charged with during their first meeting. While he did not
specifically remember doing so with Davis, he was confident that he would have
discussed with Davis the elements of first-degree murder—including premeditation. The
district court found that Robinson told Davis about the element of premeditation. Viewed
in the light favoring the State, the prevailing party, there is substantial evidence in the
record to support this finding, and we find no basis for disturbing it on appeal.


       Davis' claim of prejudice from Robinson not calling Dorsey and Underwood to
testify as alibi witnesses is predicated on a finding that Robinson failed to informed Davis
about the element of premeditation. But because the evidence supports a contrary

                                              11
finding—that Robinson informed Davis about premeditation—we need not address the
issue of prejudice.


       Besides, the district court found that Davis's testimony at the 1507 hearing was not
credible and that the testimony of Davis' longtime close friends, Underwood and Dorsey,
was not reliable. Moreover, as the court explained, the evidence of guilt was
overwhelming, obviating any possibility that the outcome of the trial would have been
any different had Underwood or Dorsey testified about one of several meetings at which
there was testimony that Davis planned Michelle's murder.


       The district court did not err in denying relief on the issues addressed at the
evidentiary hearing on Davis' K.S.A. 60-1507 motion.


The District Court Did Not Err in Summarily Dismissing Without an Evidentiary Hearing
the Remainder of Davis' K.S.A. 60-1507 Claims.

       Standard of Review


       When presented with a K.S.A. 60-1507 motion the district court has three options:


       "'"(1) The court may determine that the motion, files, and case records conclusively show
       the prisoner is entitled to no relief and deny the motion summarily; (2) the court may
       determine from the motion, files, and records that a potentially substantial issue exists, in
       which case a preliminary hearing may be held. If the court then determines there is no
       substantial issue, the court may deny the motion; or (3) the court may determine from the
       motion, files, records, or preliminary hearing that a substantial issue is presented
       requiring a full hearing."' [Citations omitted.]" White v. State, 308 Kan. 491, 504, 421
       P.3d 718 (2018).


       When the district court summarily dismisses a K.S.A. 60-1507 motion, we review
the matter de novo to determine whether the motion, files, and records of the case
                                                    12
conclusively establish that the movant is not entitled to relief. Beauclair, 308 Kan. at 293.
We conduct this same type of review when the district court summarily dismisses some,
but not all, of a defendant's claims.


       Isolated claims


       Davis argues the district court incorrectly isolated his claims against counsel and
did not consider the cumulative impact of the alleged errors. The effectiveness of
counsel's assistance should be gauged by the totality of the representation and not by
isolated consideration of specific instances of conduct. See Chamberlain v. State, 236
Kan. 650, 652-63, 694 P.2d 468 (1985). But the district court is entitled to separate the
wheat from the chaff by dismissing claims that the record shows clearly lack merit before
considering any potentially meritorious claims. See White, 308 Kan. at 504. The record
shows that the district court did so here. The district court considered Davis' ineffective
assistance of counsel claims and found them lacking. There is no indication that the court
decided the matter by considering claims in isolation without considering the overall
impact of counsel's conduct on Davis' right to a fair trial.


       Inadequate findings of fact and conclusions of law


       Davis argues that the district court failed to provide sufficient findings of fact and
conclusions of law to support its decision. Under Kansas Supreme Court Rule 183(j), the
district court "must make findings of fact and conclusions of law on all issues presented"
in a K.S.A. 60-1507 motion. (2021 Kan. S. Ct. R. 240.) Compliance with the Rule
enables an appellate court to conduct a meaningful review. State v. Moncla, 269 Kan. 61,
65, 4 P.3d 618 (2000).


       The district court summarily dismissed several of Davis' claims without providing
detailed findings of fact or conclusions of law. The question for us is whether we can

                                              13
conduct a meaningful review under these circumstances. We conclude that we can.
Because our review is de novo we follow the same procedure applicable to the district
court: we must consider with respect to each of Davis' claims whether the motion, files,
and records of the case conclusively show that Davis is not entitled to relief. K.S.A. 2020
Supp. 60-1507(b). If so, then we affirm the district court on that issue. If not, we can
remand to the district court for further proceedings on that issue.


       Davis' Claims


       To obtain relief under K.S.A. 60-1507, Davis had to establish by a preponderance
of the evidence either (1) the judgment was rendered without jurisdiction, (2) the
sentence imposed was not authorized by law or is otherwise open to collateral attack, or
(3) there has been such a denial or infringement of his constitutional rights so as to render
the judgment vulnerable to collateral attack. See K.S.A. 2020 Supp. 60-1507(b); Supreme
Court Rule 183(g) (2021 Kan. S. Ct. R. 239).


       In his K.S.A. 60-1507 motion, Davis referred to his attached memorandum for his
grounds for relief and the facts and witnesses he relied upon to support such grounds.
Davis' memorandum in support of his K.S.A. 60-1507 motion consists of 72 pages
followed by a 3-page explanation of his actual innocence, followed by 13 pages that
appears to be a summary of various arguments raised in the memorandum. He also
attaches the affidavits of Underwood and Dorsey.


       Davis' initial claim is that the charging document was fatally defective and
deprived the district court of jurisdiction over the charge of attempted first-degree
murder. At page 34 of this 72-page memorandum Davis first makes any reference to the
performance of his counsel when he states, with regard to his claim that he was
prejudiced by pretrial publicity, that neither the court, the prosecutor, or defense counsel


                                             14
examined each juror about their knowledge of the facts of the case. Davis asserts that his
counsel should have known of the prejudicial community atmosphere Davis faced.


       Davis' next criticism of his counsel is found on page 40 of his memorandum where
he notes that his trial counsel "never mentions [Davis'] whereabouts in reference to 5:30
p.m. in opening [statement]." This relates to Davis' claim that he had alibi witnesses that
would place him elsewhere when his daughter testified that she and Davis and her brother
met to plan Michelle's murder. This, of course, relates to an issue that the district court
considered at the evidentiary hearing on Davis' claims.


       The first time Davis is critical of appellate counsel is on page 51 of his
memorandum where he states that the State's witness coaching "admitted at trial by the
witness should have been raised on direct appeal. . . . The failure to raise these issue[s]
and the ineffective of counsel issue in failing to secure alibi witnesses . . . is a mockery of
justice." Davis continues, "For all the grounds stated above, appellate counsel was
ineffective for failing to raise these dead bang winners."


       At page 67 Davis argues that the evidence was insufficient to convict him of
aggravated kidnapping because "there was no act of holding separate from a general
attack of aggravated battery." After setting forth his arguments on this claim he states that
"trial counsel was ineffective for the claims stated above." More specifically, trial counsel
(1) failed "to request PIK Crim. 3d 52.18 as [Davis'] testimony was not to be on the same
plain as [other] witnesses testimony as she is an accomplice." (2) He failed "to put before
the jury and instruction on defenses theory." (3) And he "[f]ailed to contact or investigate
alibi witnesses, including a plethora of other structural errors."


       In between these portions cited above, Davis gives essentially a blow-by-blow
description of major sections of the trial and describes all his claimed trial errors by the
district court, the evidence that he claims was improperly admitted, the objections of

                                              15
defense counsel that he claims were improperly overruled, and the conduct of the
prosecutor which he claims was improper, all of which could have been raised in Davis'
direct appeal if they were worthy of being asserted rather than being collaterally raised
for the first time by way of this K.S.A. 60-1507 motion. See Bruner v. State, 277 Kan.
603, 607, 88 P.3d 214 (2004) (noting that alleged trial errors generally must be addressed
on a direct appeal); Supreme Court Rule 183(c)(3) (2021 Kan. S. Ct. R. 239). Moreover,
he spends considerable ink on matters of witness credibility, all of which the jury
resolved against him and none of which are subject to review in these proceedings. See
Chandler, 307 Kan. at 668; Drach v. Bruce, 281 Kan. 1058, 1067, 136 P.3d 390 (2006).


       It its May 30, 2014 decision, the district court was able to reframe Davis'
complaints into the following claims. We will take them up in the order set forth by the
district court in its May 30, 2014 decision.


       The Charging Document


       First, Davis contends that the charging document was fatally defective, divesting
the district court of jurisdiction over the charge of attempted first-degree murder. The
district court characterized Davis' criticism of the charging document as a contention that
his trial counsel was ineffective for failing to argue that it was defective because the
charge of attempted first-degree murder did not include the words "intentionally and with
premeditation." The amended information stated:


       "That on or about the 16th day of June 2009, in Douglas County, Kansas one Arthur W.
       Davis III, did then and there unlawfully and feloniously commit an overt act, to wit:
       struck Michelle Davis repeatedly with baseball bat, toward the perpetration of the crime
       of Murder in the First Degree, as defined by K.S.A. 21-3401(a) with the intent to commit
       said crime but failed in the perpetration thereof or was prevented or intercepted in
       executing said crime, all in violation of K.S.A. 21-3301. (Attempted Murder in the First
       Degree, Level 1/Person/Felony)."

                                                   16
       The record shows that Robinson did not move to arrest judgment, and the State
concedes that Robinson did not claim the information was defective, so there is no need
for an evidentiary hearing on this issue. The question for us is whether, as a matter of
law, Davis has an actionable claim of ineffective assistance of counsel regarding the
charging document.


       Contrary to Davis' argument, the claimed defect in the charging document did not
deprive the district court of jurisdiction. In State v. Dunn, 304 Kan. 773, 811, 375 P.3d
332 (2016), overruling the court's prior holding in State v. Minor, 197 Kan. 296, 416 P.2d
724 (1966), our Supreme Court stated:


       "Charging documents do not bestow or confer subject matter jurisdiction on state courts
       to adjudicate criminal cases; the Kansas Constitution does. Charging documents need
       only show that a case has been filed in the correct court, e.g., the district court rather than
       municipal court; show that the court has territorial jurisdiction over the crime alleged;
       and allege facts that, if proved beyond a reasonable doubt, would constitute a Kansas
       crime committed by the defendant."


       To prevail on a claim of ineffective assistance of counsel, Davis must establish not
only that the performance of his counsel was deficient but also that he was prejudiced
thereby. See Sola-Morales, 300 Kan. at 882-83. Davis claimed that Robinson's ignorance
of premeditation being an element of attempted first-degree murder resulted in him
failing to challenge the amended information for this deficiency and in him failing to call
Underwood and Dorsey as alibi witnesses to undercut the notion of premeditation. But, as
the district court found and as we discussed earlier, Robinson knew and understood that
the State was required to prove premeditation, and Robinson explained that to Davis.
Davis and Robinson clearly understood what the State had to prove for a conviction.
Even if the charging document was deficient for not referring to premeditation, Davis and
Robinson had all the necessary information with which to mount a defense, and Robinson
                                                     17
did so, albeit unsuccessfully in the face of the compelling evidence presented by the
State. See Dunn, 304 Kan. at 821. Likewise, for these reasons, had Robinson moved to
arrest judgment following the jury's verdict, the district court correctly would have denied
it.


       As for the claim that Robinson should have called Underwood and Dorsey, the
district court found at the evidentiary hearing that the testimony of these witnesses, who
were longtime personal friends of Davis, was unreliable and would not have affected the
outcome of the trial, given the fact that they could testify to only one of several meetings
in evidence during which Michelle's murder was planned. Moreover, as to the timing of
the Monday afternoon meeting, the district court found that the testimony of Underwood
and Dorsey did not eliminate the possibility of Davis conducting their tai chi class and
still attending the afternoon meeting with the children. The records of the case
demonstrate that Davis cannot establish the necessary element of prejudice.


       Davis also contends that the use of the disjunctive "or" in the amended information
("failed in the perpetration thereof or was prevented or intercepted. . .") led to
impermissible uncertainty which Robinson should have challenged. We find no merit to
this claim. Davis relies on State v. Seeger, 65 Kan. 711, 711, 70 P. 599 (1902), in which
the complaint charged the defendant with maintaining


       "'a place where intoxicating liquors are kept for sale, sold, bartered, or given away in
       violation of law, or where persons are permitted to resort for the purpose of drinking
       intoxicating liquors as a beverage, or where intoxicating liquors are kept for the purpose
       of sale, barter, or delivery in violation of law, or a place where intoxicating liquors,
       bottles, glasses, kegs, pumps, bars, and other property are kept and used in maintaining
       such place.'" 65 Kan. at 711.




                                                     18
The court held that the complaint lacked certainty in that no one could tell if the
defendant was being charged with maintaining a liquor warehouse or a bar. 65 Kan. at
711.


       In State v. Woods, 222 Kan. 179, 181, 563 P.2d 1061 (1977), the Kansas Supreme
Court had to determine whether the language "'which did inflict great bodily harm upon
the [victim], or which was done in a manner whereby great bodily harm or disfigurement
could have been inflicted'" ran afoul of the rule in Seeger. The court held that it did not
because, generally, the use of the disjunctive is fatal only when uncertainty results. The
court held that the use of the disjunctive was permissible in Woods because there was no
uncertainty. 222 Kan. at 183.


       The same can be said about Davis' case. The disjunctive used in the charging
document merely related to the Davis' failure to complete the act of first-degree murder.
It was his failure to complete the crime that was the operative fact, not that his failure was
due to having been prevented or having been intercepted. Neither Davis nor his trial
counsel was left in doubt as to what Davis was charged with having done. The use of the
alternative "or" was totally inconsequential when it came to Davis' defense to the charge.
See Woods, 222 Kan. at 182-83.


       Accordingly, we conclude as a matter of law that the district court did not err in
summarily denying relief on this claim regarding the charging document.


       The Sufficiency of the Evidence of Attempted First-Degree Murder


       Second, Davis appears to argue that his appellate counsel was unable to argue on
appeal that the evidence presented at trial was insufficient to convict him of attempted
first-degree murder due to trial counsel's failure to expose false testimony by the State's
witnesses and failure to file a notice of an alibi defense.

                                              19
       The false testimony apparently relates to the daughter's testimony about the
Monday evening meeting between Davis and the children about attacking Michelle later
that night. Davis claims his daughter was coached to say that he wanted to have Michelle
killed, rather than simply to "get rid" of her. But the jury heard recordings of the
daughter's statements which used these phrases and could decide for themselves the
import of the daughter's statements.


       Davis also complains that he was unable to counter his daughter's testimony with
that of his son because his son had asserted his Fifth Amendment right against self-
incrimination. In summarily denying this claim, the district court found that the son's
refusal to testify was not a violation of Davis' rights. We find no error in this conclusion.
Moreover, Davis did testify on his own behalf and refuted his daughter's claim about the
Monday evening meeting.


       As to the alibi issue, Davis testified at trial that he could not have participated in
the claimed Monday afternoon meeting to plan the murder because he was teaching a tai
chi class at the time. Underwood and Dorsey had not been called to testify at trial about
the Monday tai chi class to support Davis' testimony. But the lack of their alibi testimony
did not prevent appellate counsel from challenging the sufficiency of the evidence. As we
discussed earlier, had Underwood and Dorsey testified at trial their testimony would not
have materially affected the outcome of the trial. Moreover, had they testified, their
testimony would not have been sufficient to undercut on Davis' direct appeal the
sufficiency of the evidence supporting Davis' attempted first-degree murder conviction.




                                              20
       Premeditation and Robinson's Failure to Call Underwood and Dorsey as Alibi
       Witnesses

       Davis' third claim relates to the claim already discussed above that trial counsel
did not understand that premeditation was an element of attempted first-degree murder
and that counsel's failure to inform Davis about premeditation prejudiced Davis by
Underwood and Dorsey not being called to testify as alibi witnesses. We need not address
this issue further.


       The Court's Instructions on Attempted Second-Degree Murder and Voluntary
       Manslaughter

       Fourth, Davis argues that his trial and appellate counsel failed to challenge the
court's instructions on attempted second-degree murder and voluntary manslaughter. This
issue was thoroughly discussed in the district court's May 30, 2014 decision. We need not
repeat here all of the district court's analysis. We do note, however, that the district court
acknowledged that it erred by not providing a proper lesser included instruction. But that
error does not require reversal. The Kansas Supreme Court has held that "when a
defendant has been charged with and convicted of murder in the first degree, the
correctness of instructions relating to manslaughter becomes immaterial." State v.
Metcalf, 203 Kan. 63, 67, 452 P.2d 842 (1969). Consistent with Metcalf, the court later
stated in State v. Horn, 278 Kan. 24, 43, 91 P.3d 517 (2004), overruled on other grounds
by State v. Neighbors, 299 Kan. 234, 328 P.3d 1081 (2014), that when a court gives
instructions for first- and second-degree murder, but fails to include further lesser
included offenses, and the jury convicts on the greater offense, any error resulting from
the failure to include additional lesser included offenses is cured.


       The district court provided first- and second-degree murder instructions in this
case. The failure to include further lesser included offense instructions was cured when
the jury convicted Davis of attempted first-degree murder. See Horn, 278 Kan. at 43.

                                              21
Given the extent of the evidence supporting Davis' conviction of attempted first-degree
murder, the failure of Davis' trial counsel to challenge these instructions would not have
affected the outcome of the case, and appellate counsel was not ineffective for failing to
raise this issue on appeal.


       Finally, Davis seems to argue at some point that by including lesser included
offense instructions to the jury, the district court thereby acquitted him of the greater
crime. Davis clearly misunderstands the law regarding lesser included offense
instructions. Lesser included instructions are provided to the jury by the district court if
there is "'some evidence which would reasonably justify a conviction of some lesser
included crime.'" State v. McLinn, 307 Kan. 307, 324, 409 P.3d 1 (2018).


       Essentially, lesser included instructions should be provided if there is some
evidence, when viewed in a light most favorable to the defense, that would allow the jury
to convict the defendant of the lesser crime. This does not mean that the jury is precluded
from convicting the defendant of the primary offense so long as there is substantial
evidence to support the jury's choice.


       The Court's Instruction on General Intent


       Fifth, Davis contends that his trial and appellate counsel were ineffective for
failing to challenge the court's general intent instruction. He argues that the jury was
instructed on general and specific intent when none of the crimes charged was a general
intent crime.


       Davis was charged with contributing to a child's misconduct, which is a general
intent crime. See K.S.A. 21-3612(a) (now K.S.A. 2020 Supp. 21-5603). Thus, a general
intent instruction was appropriate as it relates to that crime. Moreover, the district court
instructed the jury in Instruction No. 5: "Each crime charged against the defendant is a

                                              22
separate and distinct offense. You must decide each charge separately on the evidence
and law applicable to it, uninfluenced by your decision as to any other charge." It is clear
from the record that it was not error to provide a general intent instruction under the
circumstances, and Davis' trial and appellate counsel were not ineffective in failing to
challenge this instruction.


       Lesser Included Crimes of Kidnapping and First-Degree Murder


       Sixth, Davis contends his trial and appellate counsel were ineffective for failing to
argue that the district court should have instructed the jury that criminal restraint is a
lesser included crime of kidnapping and that aggravated battery is a lesser included crime
of first degree murder.


       On the first issue, Davis was charged with aggravated kidnapping. The court
instructed the jury on the elements of aggravated kidnapping and ordinary kidnapping. At
the time, the crime of kidnapping was defined as "the taking or confining of any person,
accomplished by force, threat or deception, with the intent to hold such person . . . to
inflict bodily injury or to terrorize the victim or another." K.S.A. 21-3420(c). Aggravated
kidnapping is defined as the same, except that it requires bodily harm to be inflicted upon
the person kidnapped. K.S.A. 21-3421. Ordinary kidnapping is a lesser included offense
of aggravated kidnapping. State v. Corn, 223 Kan. 583, 591, 575 P.2d 1308 (1978).
Likewise, criminal restraint is a lesser included offense of kidnapping and could have
been included as a lesser included offense instruction in this case. See State v. Carter,
232 Kan. 124, 126-27, 652 P.2d 694 (1982). As the district court noted in its May 30,
2014 decision, "[h]ad the jury found Davis guilty of kidnapping, he could contend that
the criminal restraint instruction should have been given." But any error in not including
the criminal restraint instruction was cured when the district court provided jury
instructions for aggravated kidnapping and its "only lesser offense, kidnapping" and the
jury convicted Davis of aggravated kidnapping. State v. Horn, 278 Kan. 24, 43, 91 P.3d

                                              23
517 (2004). Davis suffered no prejudice from the court's failure to instruct on criminal
restraint.


       On the second issue, aggravated battery is not a lesser included offense of
attempted murder. State v. Gaither, 283 Kan. 671, 692, 156 P.3d 602 (2007).


       There was no need for an evidentiary hearing to determine that Davis' trial and
appellate counsel were not ineffective in failing to raise these issues.


       Pretrial Publicity


       Seventh, Davis contends his trial and appellate counsel failed to assert that Davis
was denied a fair trial because pretrial publicity tainted the jury pool and trial counsel
was also inadequate in failing to adequately question prospective jurors about their
impartiality.


       The State and Davis' counsel participated in voir dire and questioned prospective
jurors about their knowledge of the case. In some instances, prospective jurors expressed
an inability to put aside their prior knowledge and opinions about the case and were
excused for cause. Others explained that they had heard about the case but could set aside
any preconceptions about it and decide the case solely on the evidence presented in court.


       Davis does nothing more than make conclusory accusations that he was prejudiced
by media coverage of the attack on Michelle. He offers no evidence that members of the
jury were actually prejudiced against him based on any pretrial knowledge of the events.
Nor was his counsel ineffective for not objecting to the jury panel merely because the
crime was covered in the local news media. See State v. Jackson, 262 Kan. 119, 128-29,
936 P.2d 761 (1997) (noting that the defendant has the burden to show a demonstrable


                                              24
prejudice against defendant exists within the community and that it is reasonably certain
that he will not receive a fair trial).


       Davis fails to provide any evidence that the jury pool was prejudiced against him
or that his counsel was ineffective for failing to argue that the jury pool was prejudiced
against him. Davis is not entitled to relief on his motion based on this claim.


       False Testimony and Davis' Alibi Defense


       Eighth, Davis' trial counsel failed to expose false testimony of the State's witnesses
and failed to file a notice of alibi defense. We discussed these claims at length earlier in
this opinion. We need not address them further.


       Failures of Appellate Counsel


       Nineth, Davis contends that his appellate counsel "failed to raise each issue set
forth in Davis' 1507 motion." Among Davis' various complaints is the claim that his
appellate counsel was ineffective for failing to raise on appeal the issue of possible
coaching of his daughter while she testified at trial. But Davis' appellate counsel did raise
this issue on appeal and it was extensively discussed in the appellate opinion. Davis, 2011
WL 3795267, at *6-8.


       We have addressed all the other various instances in which Davis finds fault with
his appellate counsel and have found Davis' criticisms lacking in merit. Besides, the
decision by appellate counsel to not raise an issue does not necessarily amount to
ineffective assistance of counsel. As the Kansas Supreme Court has stated,
"[c]onscientious counsel should only raise issues on appeal which, in the exercise of
reasonable professional judgment, have merit." Baker v. State, 243 Kan. 1, 10, 755 P.2d


                                              25
493 (1988). The record does not disclose any issue of merit that if raised on appeal could
have resulted in a more favorable outcome for Davis.


         Michelle's 911 Call


         Tenth, Davis contends that his trial counsel was ineffective in failing to object at
trial to the admission of Michelle's 911 call. He contends that the recording of the call
had been altered. But his trial counsel objected to the altered version being admitted into
evidence, and the district sustained the objection. Instead, the original unaltered recording
was admitted and played to the jury. Davis also argues that the State utilized the altered
tape during closing arguments but presents no evidence that the State actually did so.
This claim does not merit an evidentiary hearing. The record shows that Davis is not
entitled to relief on this claim of ineffective assistance of counsel.


         Sufficiency of the Evidence of Aggravated Kidnapping


         An issue not specifically addressed by the district court in its May 30, 2014 ruling
is Davis' claim that there was insufficient evidence to support his aggravated kidnapping
conviction and that his trial and appellate counsel were ineffective for failing to raise this
claim.


         In Davis' direct appeal, this court noted: "Davis challenges the sufficiency of the
evidence to support an aggravated battery conviction; however, we note that his
arguments all concern his aggravated kidnapping conviction." Davis, 2011 WL 3795267,
at *8. The issue was clearly raised in Davis' direct appeal. This court specifically found
that there was sufficient evidence to support Davis' conviction. In reciting the facts of the
case, the court noted:




                                               26
       "After Michelle managed to lock herself in the bathroom, Davis broke through the door,
       dragged Michelle into the hallway, held her by the arms, and yelled at [the son] to hit her.
       [The son] complied by twice hitting Michelle on the head with the bat. When Michelle
       managed to escape Davis' grasp, Davis pursued her into the kitchen, grabbed and held her
       while [the son] again struck her head with the bat." 2011 WL 3795267, at *9.


       To be found guilty of aggravated kidnapping the State was required to prove that
Davis committed the offense of "taking or confining [Michelle], accomplished by force,
threat or deception, with the intent to hold such person: . . . to inflict bodily injury or to
terrorize the victim or another" and in doing so bodily harm was inflicted on the person
kidnapped. K.S.A. 21-3420; K.S.A. 21-3421. There was ample evidence presented at trial
to support Davis' conviction of aggravated kidnapping. Davis forcefully restrained
Michelle in the bathroom and again in the kitchen so that their son could strike her with
the baseball bat, which he did. Davis' trial and appellate counsel were not ineffective in
failing to raise this issue.


       Davis fails to establish that under the totality of the circumstances his trial and
appellate counsel were ineffective in representing him at trial and on appeal or that he
was prejudiced by their performance. See Beauclair, 308 Kan. at 293; Sola-Morales, 300
Kan. at 882. He also fails to show a denial of constitutional rights that deprived him of a
fair trial. In our de novo review we conclude that the motion, files, and case records
conclusively show that Davis is not entitled to relief on his motion and the district court
did not err in summarily denying relief.


The District Court Did Not Impose an Illegal Sentence for Attempted First-Degree
Murder When Davis Should Have Been Sentenced for Domestic Battery

       For Davis' final issue on appeal, he argues that the district court imposed an illegal
sentence because he should have been sentenced for domestic battery instead of
attempted first-degree murder. He contends that because he was related to Michelle in the

                                                   27
past as her husband, he should have been charged with and sentenced for a domestic
battery, not attempted first-degree murder, because domestic battery is a more specific
charge.


       Standard of Review


       Our review over this issue of law is unlimited. State v. Lee, 304 Kan. 416, 417,
372 P.3d 415 (2016). A sentence is illegal under K.S.A. 2020 Supp. 22-3504(c)(1) when:
(1) it is imposed by a court without jurisdiction; (2) it does not conform to the applicable
statutory provisions, either in character or the term of punishment; or (3) it is ambiguous
about the time and manner in which it is to be served. State v. Hambright, 310 Kan. 408,
411, 447 P.3d 972 (2019).


       Analysis


       The court may correct an illegal sentence at any time. Here, Davis claims his
sentence does not conform to the applicable statutory provision. He claims the applicable
statutory provision was K.S.A. 2008 Supp. 21-3412a (now K.S.A. 2020 Supp. 21-5414),
the statute defining domestic violence, not our statutes defining attempted first-degree
murder.


       The court sentenced Davis for the specific crime he was convicted of—attempted
first-degree murder. The court did not sentence him to a different crime. But that is what
Davis is claiming should have been done: he should have been sentenced for domestic
battery—a crime which was never charged and for which he was never convicted—
instead of the crime for which he was convicted and for which our court on direct appeal
found substantial supporting evidence.




                                             28
       Domestic violence and attempted first-degree murder are wholly different crimes.
To convict Davis of attempted first-degree murder, the State had to prove that Davis
attempted to intentionally and with premeditation kill—or in this case aid and abet in the
attempt to kill—Michelle. See K.S.A. 21-3301; K.S.A. 21-3401. On the other hand, to
prove domestic battery, the State merely had to prove that Davis knowingly or recklessly
caused bodily harm to a family or household member. See K.S.A. 2008 Supp. 21-3412a.
There are significant differences between these crimes. Attempted murder requires a
higher culpable mental state and a different objective for the victim: death and not
merely bodily harm. Even though Michelle did not suffer fatal wounds in the attack, the
State intended to prove—and did prove—that the objective of the attack was Michelle's
death, not merely bodily harm. The State's decision to prosecute Davis for attempted
first-degree murder was certainly within the prosecutor's discretion to determine who
shall be charged and with what crimes. State v. Williamson, 253 Kan. 163, 165, 853 P.2d
56 (1993). The district court sentenced Davis accordingly. The district court did not err in
doing so.


       Affirmed.




                                            29